internal_revenue_service number release date index number ----------------------- ------------------- ----------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc tege eb qp3 plr-137976-15 date date taxpayer a ----------------------- decedent b ----------------------- trust c -------------------------------- custodian d ------------------------------- ------------------------------ ira e ------------------------------ ira f --------------------- date date --------------------------- ---------------------------- date ------------------- date ------------------------- date state g ------------ dear --------------- this letter responds to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a series of rulings under sec_408 of the internal_revenue_code code the following facts and representations were submitted under penalty of perjury on your behalf decedent b and taxpayer a husband and wife established trust c on date under the laws of state g trust c was subsequently amended and restated in its entirety on date decedent b died on date all assets held by trust c consisted entirely of taxpayer a’s and decedent b’s community_property plr-137976-15 upon decedent b’s death taxpayer a became the sole trustee of trust c decedent b owned ira e and ira f at the time of his death it is represented that each of the iras was a valid ira under sec_408 decedent b was born on date and had reached his required_beginning_date with respect to both iras on date at the time of decedent b’s death decedent b was receiving minimum distributions from the iras at the time of decedent b’s death both iras were held by custodian d upon decedent b’s death in accordance with the beneficiary designation for each ira both iras passed to trust c upon decedent b’s death in accordance with the terms of trust c trust c split into two sub-trusts the survivor’s trust and the exemption trust taxpayer a as sole trustee of trust c under both the terms of trust c and under state g law had sole authority to determine which trust c assets were to be allocated to the survivor’s trust and to the exemption trust accordingly taxpayer a allocated ira e and ira f to the survivor’s trust and allocated other assets to the exemption trust in addition taxpayer a as sole trustee of trust c combined ira e and ira f into a single ira as combined decedent b’s ira under the terms of the survivor’s trust taxpayer a as sole beneficiary is entitled to receive all of the income and principal of the survivor’s trust to which decedent b’s ira was allocated as taxpayer a has the right to direct the trustee in writing to pay to taxpayer a or apply for taxpayer a’s benefit such amounts from or portions of the principal of the survivor’s trust up to the entire amount of the trust as taxpayer a may designate under the terms of the exemption trust taxpayer a may receive the income of the exemption trust in the trustee’s discretion ie taxpayer a’s discretion and the principal of the exemption trust in the trustee’s discretion for taxpayer a’s proper health support and maintenance in accordance with the standard of living that taxpayer a enjoyed on the date of decedent b’s death taxpayer a as sole trustee and sole beneficiary of the survivor’s trust intends to set up and maintain an ira in her name to take distribution of the entirety of decedent b’s ira and to roll over the distribution other than those amounts required to have been distributed or to be distributed from decedent b’s ira during the period beginning with the calendar_year and ending with the calendar_year of the roll over to the custodian of taxpayer a’s ira pursuant to sec_408 the spousal_rollover transaction the assets distributed and rolled over during the spousal_rollover transaction are referred to as the spousal_rollover balance based on the preceding facts taxpayer a requests the following rulings plr-137976-15 that decedent b’s ira is not an inherited ira for purposes of sec_408 with respect to taxpayer a that taxpayer a will be treated as the payee or distributee of decedent b’s ira with respect to the spousal_rollover balance following the spousal_rollover transaction that taxpayer a will be eligible to roll over the spousal_rollover balance into an ira established and maintained in taxpayer a’s name following the spousal_rollover transaction pursuant to sec_408 that taxpayer a will not be required to include the spousal_rollover balance in her gross_income for federal_income_tax purposes for the year in which the spousal_rollover balance is distributed to the custodian of taxpayer a’s ira and rolled over into taxpayer a’s ira following the spousal_rollover transaction pursuant to sec_408 that beginning with the year following the year in which the spousal_rollover transaction occurs minimum required distributions from taxpayer a’s ira will be calculated in accordance with sec_401 with taxpayer a as the ira owner with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time plr-137976-15 during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse’s ira is permitted to roll that distribution over into his or her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite 60-day period generally if the proceeds of a decedent’s ira pass through a third party eg a_trust or an estate and then are distributed to the decedent’s surviving_spouse the surviving_spouse shall be treated as having received the ira proceeds from the third party and not from the decedent thus generally a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into his or her own ira however the general_rule will not apply in a case where the ira has not yet been distributed and the surviving_spouse as trustee of the trust has sole authority and discretion to pay the ira proceeds to him or her in such a case when the surviving_spouse actually receives the ira proceeds the surviving_spouse may roll over the amounts into an ira set up and maintained in his or her name within days in the present case decedent b’s ira e and ira f passed to trust c taxpayer a as sole trustee of trust c under both the terms of trust c and under state g law had sole authority to determine which trust c assets were to be allocated to each of the sub-trusts the survivor’s trust and the exemption trust accordingly taxpayer a plr-137976-15 allocated ira e and ira f to the survivor’s trust and allocated other assets to the exemption trust in addition taxpayer a as sole trustee of trust c combined ira e and ira f into a single ira as combined decedent b’s ira under the terms of the survivor’s trust taxpayer a as sole beneficiary is entitled to receive all of the income and principal of the survivor’s trust to which decedent b’s ira was allocated as taxpayer a has the right to direct the trustee in writing to pay to taxpayer a or apply for taxpayer a’s benefit such amounts from or portions of the principal of the survivor’s trust up to the entire amount of the trust as taxpayer a may designate under this set of circumstances no third party can prevent taxpayer a from receiving a distribution of the proceeds of decedent b’s ira and from rolling over the amount other than those required_minimum_distribution amounts required to have been distributed or to be distributed in accordance with sec_401 from decedent b’s ira during the period beginning with the calendar_year of date and ending with the calendar_year of the roll over into another ira set up and maintained in the name of taxpayer a in addition beginning with the year following the year in which the spousal_rollover transaction occurs the required minimum distributions from taxpayer a’s ira will be calculated in accordance with sec_401 with taxpayer a as the ira owner therefore with respect to your ruling requests we conclude that decedent b’s ira is not an inherited ira for purposes of sec_408 with respect to taxpayer a that taxpayer a will be treated as the payee or distributee of decedent b’s ira with respect to the spousal_rollover balance following the spousal_rollover transaction that taxpayer a will be eligible to roll over the spousal_rollover balance into an ira established and maintained in taxpayer a’s name following the spousal_rollover transaction pursuant to sec_408 that taxpayer a will not be required to include the spousal_rollover balance in her gross_income for federal_income_tax purposes for the year in which the spousal_rollover balance is distributed to the custodian of taxpayer a’s ira and rolled over into taxpayer a’s ira following the spousal_rollover transaction pursuant to sec_408 that beginning with the year following the year in which the spousal_rollover transaction occurs minimum required distributions from taxpayer a’s ira will be calculated in accordance with sec_401 with taxpayer a as the ira owner plr-137976-15 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john t ricotta chief qualified_plans branch tax exempt government entities cc
